Citation Nr: 1420805	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1969 to March 1971, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability evaluation of 30 percent, effective from August 2, 2011.

The appellant disagreed with the 30 percent evaluation.  Thereafter, in a February 2013 rating decision, the initial evaluation for the PTSD was increased to 50 percent, effective August 2, 2011.  After a Statement of the Case (SOC) was issued in February 2013, the Veteran perfected his appeal in March 2013.

There is no paper claims file associated with this case - only an electronic file.


FINDING OF FACT

The Veteran withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD in a written statement from his attorney dated in March 2014.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In March 2013, the Veteran filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD.  A letter from the Veteran's attorney, dated March 19, 2014, reflects that the Veteran was withdrawing his appeal on the PTSD increased initial rating issue.

The evidence of record shows that the Veteran withdrew his appeal for his claim of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD.  Therefore, the appeal as to that claim has been withdrawn.  See 38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to this issue on appeal, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD.  

Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD is dismissed.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


